Citation Nr: 0318630	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to an initial rating in excess of 10 percent 
for major depression.

4.  Entitlement to an initial compensable rating for 
residuals of a right knee injury.

5.  Entitlement to an initial rating in excess of 10 percent 
for the residual effects of a left knee injury.

6.  Entitlement to an initial compensable rating for 
insomnia.

7.  Entitlement to an initial compensable rating for 
Seborrheic dermatitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a July 1998 rating decision issued in August 1998, 
the RO denied claims for service connection for chronic 
fatigue, depression, insomnia, residuals of a left knee 
injury, and respiratory and skin disorders.  The RO also 
granted service connection for a left ankle disorder and 
residuals of left shoulder and right knee injuries and 
assigned separate noncompensable disability ratings, 
effective from October 1, 1997.  The veteran disagreed with 
the denials of service connection and with the assigned 
noncompensable ratings.  In a February 1999 rating decision, 
the RO granted service connection for residuals of a left 
knee injury and for major depression, assigning separate 10 
percent ratings, and for insomnia and Seborrheic dermatitis, 
assigning separate noncompensable ratings, effective from 
October 1, 1997.  The veteran disagreed with the newly 
assigned ratings.  In January 2000, the veteran testified at 
an RO hearing.  

In June 2001, the Board remanded the case back to the RO for 
additional development.  In September 2001, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Copies of both hearing transcripts are 
associated with the record.  In a January 2002 decision, the 
Board affirmed the denial of initial compensable ratings for 
a left shoulder disability and for residuals of a left distal 
fibula fracture.  At the same time, the Board remanded the 
remaining issues to the RO for additional development.  The 
case now is before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the three issues addressed in this decision.

2.  There is no competent medical evidence of a current 
chronic respiratory disorder, to include asthma, reactive 
airway disease, obstructive pulmonary disease or 
granulomatous disease.

3.  There is no competent medical evidence showing that the 
veteran has a separate and distinct disability manifested by 
chronic fatigue related to service, except for those symptoms 
related to the veteran's service-connected psychiatric 
disability.

4.  The veteran's service-connected psychiatric disorder is 
not manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as anxiety, suspiciousness, panic attacks, and 
mild memory loss; but is manifested by occupational and 
social impairment due to mild transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; his symptoms 
are controlled by continuous medication.


CONCLUSIONS OF LAW

1.  A respiratory disorder was neither occurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).

2.  Claimed disability manifested by chronic fatigue, other 
than symptoms related to the veteran's service-connected 
depression, was neither incurred in or aggravated by service, 
nor may it be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2002).

3.  The criteria for an initial rating in excess of 10 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) were enacted and 
became effective.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (now 
codified at 38 U.S.C.A. §§ 1117, 1118 (West 2002)).  The VCAA 
became effective on November 9, 2000.  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on the VA in 
developing claims.  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service connected.  Although, these changes became effective 
March 1, 2002, they do not modify the law with respect to the 
veteran's claim.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(codified at 38 U.S.C.A. §§ 1117, 1118).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claims for a respiratory disorder and for chronic fatigue and 
an increased rating claim for depression have been properly 
developed as service, non-VA and VA medical records, and VA 
examination reports dated in September 1998, October 1998, 
November 1999, January 2000, and January 2003 have been 
associated with the claims file.  

In compliance with the Board's June 2001 and January 2002 
remand instructions, the Board observes that the veteran 
testified at a Travel Board hearing, in September 2001.  In 
June 2002, the RO advised the veteran of the provisions of 
the VCAA, what VA would do, what was needed to establish his 
claims, what he needed to do, asked him to identify health 
care providers who had treated him for the disorders under 
consideration and to sign authorizations for release of such 
information, and gave him thirty days to furnish additional 
evidence or argument.  The veteran did not respond.  The 
Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
November 2002, the National Personnel Records Center verified 
that the veteran had served in Southwest Asia during the 
Persian Gulf War from August 1990 through August 1993.  In 
January 2003, the RO re-examined the veteran.  Later, the RO 
readjudicated the issues on appeal and issued a supplemental 
statement of the case (SSOC) in April 2003.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's June 2001 and January 2002 remands 
with regard to the three issues discussed in this decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the veteran and his 
representative indicated that some of the previous VA 
examinations were inadequate.  Given the absence of a 
respiratory disorder or of a separate and distinct disability 
manifested by chronic fatigue on VA examination in January 
2003 and the mild symptomatology associated with the 
veteran's psychiatric disability, the Board finds that 
another examination is unwarranted for the claims addressed 
in this decision.  The Board also finds that the service, 
non-VA and VA treatment reports and VA examination reports, 
which evaluate the status of the veteran's health, are 
adequate for determining whether service connection or an 
increased rating is warranted.  Thus, the Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all medical evidence, which might be relevant to the 
veteran's claims.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters, the rating 
decisions, the Board decision and remands, the March 1999 
statement of the case (SOC), the February 2000 and April 2003 
SSOCs, and the June 2002 VCAA letter, as VA advised the 
veteran of the notice and duty to assist provisions of the 
VCAA and informed him what VA would do, what the veteran 
should do and what must be demonstrated to establish service 
connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection for a respiratory disorder 
or for chronic fatigue or for a higher rating for depression, 
even though the RO may have initially denied the veteran's 
service-connection claims as not well grounded.  This is so 
because the RO specifically notified him of the requirements 
needed for entitlement to service connection and for an 
increased rating in various rating decisions, an SOC and the 
SSOCs and discussed his claims on the merits.  The RO 
notified the appellant of the criteria for a higher rating 
and that for service connection there must be evidence of a 
current disability, evidence of a disease or injury due to 
service, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant further development or 
notification pursuant to the provisions of the VCAA, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  Background

Service medical records show that the veteran was seen in 
April 1979 for complaints of feeling run down.  He reported a 
30-pound weight loss in the past four to five months.  The 
impression was malaise.  The veteran was treated for 
asthmatic bronchitis in October 1986, for acute 
bronchitis/mild reactive airway disease in May 1987, for 
shortness of breath with bronchospasm in May and June 1988, 
and for asthmatic bronchitis in October 1986.  In May 1987, 
he complained of productive cough.  He had a questionable 
history of histoplasmosis.  October 1994 pulmonary function 
tests (PFTs) revealed mild pulmonary impairment.  In the same 
month, the veteran was referred to the mental health clinic 
for evaluation of possible depression.  He complained of 
fatigue, emotional lability, and trouble sleeping and 
concentrating.  It was noted that the veteran had a demanding 
job as a Training Wing Instructor.  The provisional diagnosis 
was depression.  In March 1995, the veteran complained of 
fatigue for approximately 11/2 years and irritability.  The 
assessment included possible adjustment disorder with anxious 
mood, occupational stress.  Neuropsychiatric testing was 
conducted in April 1995 and the veteran was diagnosed with 
adjustment disorder with mixed depression, anxious mood and 
excessive-compulsive personality features.  A July 1995 chest 
X-ray showed small nodular densities in both lung fields 
consistent with old granulomatosis lung disease; otherwise 
the X-ray was negative.  In August 1995, the veteran's 
psychiatric condition was recharacterized as major 
depression, single episode, treated and in remission.  In 
March 1997, the records reflect that the veteran was treated 
from October 1994 to September 1996 at the mental health 
clinic at Shepard Air Force Base.  The assessment was 
depression in remission.  Subsequent service medical records 
are negative for evidence of any continuing problems with 
depression.  There is no evidence that the veteran had 
histoplasmosis or was diagnosed with chronic fatigue syndrome 
while in service.  

At a September 1998 VA mental disorders examination, the 
veteran reported that he started having sleep problems in 
late 1991 or 1992, that he was given an assignment that he 
did not really wish to get as an instructor in Texas, and 
that he and his civilian supervisor had considerable 
difficulties and differences in opinion.  He stated that he 
became quite depressed to the point that his wife insisted 
that he go and get some help.  He went to the mental health 
clinic and received Zoloft, which he said worked well except 
that it increased his sleeping problems.  The veteran 
described himself as a "hyper" person and indicated that he 
has no patience.  He stated that he got fidgety very easily 
and had trouble sitting down and reading.  The veteran felt 
that he probably had adult attention deficit disorder.  With 
respect to his depression, the veteran stated that the 
longest period of serious depression was about two weeks.  He 
indicated that he found himself sometimes from day to day 
going from high to low, feeling on top of the world one hour 
and down in the dumps and very depressed soon thereafter.  On 
examination, the veteran was cooperative but rather pressured 
in his speech.  He was alert and oriented.  The veteran was 
not currently suicidal or homicidal.  His mood appeared to be 
reasonably euthymic.  There was no evidence of psychosis.  
His intelligence was within the average range.  He was 
clearly able to take care of himself quite well.  The 
impression included recurrent major depression, primary 
insomnia, and possibility of adult attention deficit 
disorder.  The examiner added that the veteran's insomnia 
appeared to be present regardless of whether he was depressed 
or not.  His Global Assessment of Functioning (GAF) score was 
63 to 65.  The examiner added that the veteran had symptoms 
of depression, which did influence his life as well as his 
insomnia but indicated that the veteran fit quite well into 
the mild symptom category.

At an October 1998 VA general medical examination, the 
veteran reported no history of allergies or smoking but he 
indicated that his son, daughter and a sister had asthma.  
The veteran complained of shortness of breath and indicated 
that he was told that he had bronchial asthma in service.  He 
reported that, after running approximately one-half mile, he 
began to have shortness of breath without any wheezing.  The 
veteran denied shortness of breath at distances less than 
one-half mile.  He also denied any cough or production of 
sputum.  The veteran indicated that in the past he used an 
inhaler when exercising, but had not used one for years.  He 
denied any shortness of breath at rest.  The veteran reported 
sleep apnea and stated that he was up frequently at night 
complaining of shortness of breath.  He gave no history of 
snoring.  The veteran did not have any symptoms of orthopnea 
or proximal nocturnal dyspnea.  He was currently on Vancenase 
and Entex.  The veteran reported an allergic attack 
approximately once per month.  His incapacitation was not to 
the point where he needed bed rest.  The veteran did not have 
any pleuritic chest pain.  He indicated that he was started 
on Zoloft but this made his insomnia secondary to sleeping 
worse, adding that he been off Zoloft for possibly two years.  
The veteran denied any anhedonia, lack of energy, fatigue, 
depressive symptoms, or suicidal ideation.  

On examination, there was no nasal discharge or turbinate 
enlargement or engorgement.  Mucous membranes were moist and 
pink.  No oral lesions or exudates were noted.  The veteran 
had approximately 25 percent obstruction on the right side of 
the nose without signs of tenderness, purulent discharge or 
crusting indicating sinusitis.  Tympanic membranes were clear 
bilaterally.  His lungs were clear to oscillation 
bilaterally.  There was no wheezing, rales, or rhonchi 
appreciated.  There were no noted defects to percussion.  A 
spirometry was performed, which was essentially normal, with 
negative results post bronchodilator.  Diagnoses included 
subjective shortness of breath and allergic rhinitis.  The 
examiner added that the veteran appeared incredibly healthy 
and was able to bike 120 miles a week without difficulty.  
Although he complained of shortness of breath, his shortness 
of breath did not occur until after he had run one-half mile.


At a November 1999 VA respiratory examination, the veteran 
reported that in approximately 1992 or 1993, he developed 
wheezing and was treated with nasal inhalers.  He indicated 
that he had had allergy testing done, which was positive for 
many environmental allergies.  In 1995, following pulmonary 
functioning tests (PFTs) and a positive histamine challenge 
test, he reported that he was diagnosed with probable asthma.  
He was treated with inhalers which he could use prior to 
exercise to control symptoms.  The veteran also used inhalers 
when he had allergic exposure to things such as cats, spring 
and fall, and weather changes.  His last time was 
approximately four weeks earlier.  The veteran indicated that 
he had about four to five attacks each year.  He gave no 
history of sleep apnea, snoring or daytime somnolence.  He 
reported no history of chronic or productive cough, sputum, 
hemoptysis or anorexia.  The veteran had no history of 
pneumonia or bronchitis or recurrent symptomatology.  He had 
had no periods of incapacitation requiring bed rest or 
treatment by a physician other than that described above.  On 
physical examination, the veteran's chest wall was 
symmetrical and moved symmetrically.  There was no cyanosis, 
dyspnea orthopnea, or clubbing.  His lungs were clear.  The 
nose showed evidence of a mildly deviated nasal septum with 
approximately 50 percent obstruction of the left nares.  The 
impression was asthma by history, probably exercise and 
allergen induced, with positive histamine challenge test.

At a November 1999 VA mental disorders examination, the 
veteran denied any nightmares about his experiences in the 
Persian Gulf until about two weeks prior, stating that he had 
one episode of feeling as though there was a scud alarm going 
off in his sleep.  He avoided watching movies regarding 
military material.  The veteran denied hyperstartle response 
and hypervigilance.  He was not currently receiving 
psychiatric treatment.  But he indicated that his mother had 
died in June due to cancer and that with the holidays 
approaching, he felt as though his mood had declined.  He 
reported having been diagnosed with mild bruxism and mild 
apnea, but stated that so far the testing regarding his sleep 
disorder had been inconclusive.  The veteran described his 
mood as frustrated and his energy level as none.  His 
appetite had been sporadic and had lately decreased.  Overall 
he had gained about 35 pounds, recovering from a 40- to 50-
pound weight loss during the period of his mother's illness.  
The veteran described his concentration and sleep as poor and 
indicated that his level of enjoyment had been drastically 
decreased lately.  He stated that he was doing nothing but 
work.  Previously, he had been involved in multiple 
activities such as riding a bike, etc.  The veteran stated 
that he was very short tempered and that this was unusual for 
him but had been the case for at least the last few weeks.  
He also stated that during the last couple weeks he had 
become tearful at times for no specific reason.  The veteran 
denied homicidal or suicidal ideation, but stated that lately 
he had begun to question his purpose in life.  He also denied 
auditory or visual hallucinations and symptoms consistent 
with obsessive-compulsive disorder.  He did, however, 
indicate symptoms consistent with a hypomanic state, 
indicating that he could go two to three days without sleep 
and that his mind races.  The veteran had not experienced 
pressured speech but did want to spend money.  He also 
endorsed hyper-religiosity and described himself has being 
impatient during episodes of decreased need for sleep with 
increased energy.  On examination, the veteran was pleasant 
and interactive but not intrusive.  He was oriented to 
person, place and time.  He was able to recall 3 of 3 
immediately, 1 of 3 after 5 minutes; one of which could be 
recalled with one hint.  His speech was soft.  His motor 
movements were unremarkable and there is no change even when 
revealing about the alleged scud attacks in the Persian Gulf.  
His eye contact was good.  His thoughts were goal directed.  
He was able to do simple and two-step calculations without 
difficulty.  He was able to spell "world" forward and 
backwards without difficulty.  Diagnostic impression included 
bipolar disorder, Type II, currently depressed; sleep 
disorder, not otherwise specified (NOS); questionable history 
of alcohol abuse.  His GAF score was currently 80; highest in 
the last year was 85 to 90, as the veteran reported that his 
mood had declined with the last several weeks.  The examiner 
added the veteran's symptomatology would have a mild to 
moderate impact on his level of social and occupational 
functioning.  The examiner noted that his comments were 
without any objective evidence and were based on information 
obtained without the veteran having been treated for his 
condition.

At a December 1999 VA post-dramatic stress disorder (PTSD) 
examination dated in January 2000, the veteran was a very 
ongoing, rather talkative individual.  His speech was clear, 
coherent and goal directed.  His mood was upbeat but somewhat 
on the agitated side.  The veteran stated that he was doing 
better since he had been prescribed Zoloft.  He indicated he 
had been experiencing some rather significant bouts of 
depression.  He maintained that his problems began following 
his return from the Persian Gulf after about four months of 
duty in the arena.  He denied any type of psychological or 
psychiatric disorder prior to going to the Persian Gulf.  
About a year after his return to the states, the veteran 
began pulling away from people.  He had problems sleeping and 
reported being diagnosed with a mild case of sleep apnea.  
While in service, the veteran was diagnosed with mild 
depression and started on Zoloft.  The veteran reported 
having cycles of depression beginning in 1992 and indicated 
that two of his sisters had been diagnosed with a bipolar 
disorder.  The veteran described himself as being very hyper, 
very inpatient and easily distracted, giving an example that 
he could not sit and read a book.  In general, the veteran 
was a very high-energy level, but easily bored, person.  
Before being prescribed Zoloft, he had been having periods 
where he could not control his emotions or his anger. 

On psychological testing, the veteran's estimated level of 
intellectual efficiency was in the average range.  On 
personality testing, the veteran's profile suggested a person 
with prominent depression and anger.  The profile is typical 
of individuals who were experiencing an embittered pessimism 
with many of the negative circumstances occurring in their 
life attributable to the shortcomings of others.  It was also 
typical of individuals who feel that they do not have a great 
deal of ability to change their life circumstances.  There 
was a heightened sensitivity to social interaction, which 
could lead to withdrawal.  Although the veteran appeared to 
harbor a considerable amount of anger, his anger was as much 
directed at himself as at others.  The profile was also 
typical of individuals who were experiencing recurrent 
thoughts related to suicide.  There was no evidence that 
there were any immediate plans or that he actually wished to 
end his life.  The veteran had recurrent thoughts, which 
reflected a level of depression and chronicity, suggesting 
that follow-up might be necessary in order to avoid any 
further development of suicidal thoughts and/or planning.  
The overall test patterns were consistent with a picture of 
ongoing depression.  At that point, his depression appeared 
to be relatively under control.  It appeared to be most 
characteristic of a dysthymic disorder; however, there 
certainly were elements to suggest either a bipolar or some 
level of a cyclical affective disturbance.  This was not a 
profile, which was typical of PTSD; there was also a 
possibility of an element of attention deficit disorder.

Private treatment records from the Freiberg Orthopaedic Group 
dated from June to December 1999 and from Patrick J. 
McCullough, M.D. dated from March to May 1999 showed 
treatment for various orthopedic complaints of the right 
elbow, left shoulder and knees and for stomach problems.

Private treatment records from the veteran's family doctor, 
Tai-Won Kim, M.D., dated from December 1997 to August 2001, 
showed prescriptions for Zoloft for the treatment of a 
bipolar affective disorder episode in the past and insomnia, 
decrease in appetite and depression following his mother's 
death.

At a January 2000 RO hearing, the veteran reported that he 
was not currently being treated for his psychiatric 
disability but he did go to his family physician, who 
considered a possible diagnosis of bipolar disorder and had 
put him back on Zoloft.  He complained of being tired, just 
staying home and lying around.  The veteran stated that he 
did not lose any time from work because of his depression as 
he was able to take extended lunches and went for rides or 
arrived late for work at times.  He testified that he had 
advised his employer of his condition when he was hired, 
starting as a cashier and moving to management, although he 
was hired as a manager originally.  The veteran admitted to 
getting depressed and having panic attacks.  He reported that 
his wife stated that he starts things and then gets 
distracted, which was also a problem at work.  The veteran 
reported that he did not know if his fatigue was a separate 
condition from his depression.  He contended that he was 
tired all the time.  In the morning, he felt like a zombie 
and it took him one-half hour just to put on his shoes.  The 
veteran indicated that he had not sought treatment for 
fatigue since discharge and that he used no medication for 
it.  He stated that he did not think that he had had 
histoplasmosis but indicated that his brother had.  The 
veteran testified that he was on flying status in service 
until after the Persian Gulf War.  Now he claims that he is 
so allergic, that he had to go to a hotel after one night 
when staying with friends on a trip to Washington, D.C. 
because of his allergic reaction to their pet.  This was 
different from the seasonal hay fever that he reported on his 
service entrance examination.  The veteran added that he had 
not been treated for a respiratory disorder since service, 
but indicated that he was now on the last five refills for 
his inhaler obtained while in service.

In February 2000, the veteran was treated in the Good 
Samaritan Hospital emergency room (ER) for atypical chest and 
abdominal pain of unclear etiology.

An April 2000 Christ Hospital admission report shows that the 
veteran was admitted for two days for psychiatric treatment 
for suicidal ideation.  He presented to the ER with depressed 
and suicidal feelings of worthlessness, helplessness, 
hopelessness, etc.  Apparently, the previous day he drove 
over an embankment with his wife and children in the car.  
His sister brought the veteran to the ER.   The recent death 
of his mother from cancer, midlife crisis and problems at 
work appeared to be stressors.  He was given Depakote and had 
been on Zoloft, which was discontinued last Friday.  The 
veteran had some anxiety medications that he was supposed to 
take up to three times a day and he had used the last of 
those.  He had trouble sleeping both with staying asleep and 
waking two or three hours after falling asleep.  The 
admitting diagnoses were bipolar affective disorder, 
depressed, with suicidal features; with a number of 
personalities disorders.  His current GAF was between 20 and 
30 but his highest level of functioning was unknown.

At a September 2001 Travel Board hearing, the veteran 
maintained that he did not receive an adequate examination to 
determine whether he had chronic fatigue.  He testified that 
he was seeing a psychiatrist and had been in family 
counseling when his fatigue began causing problems.  The 
veteran believed that his chronic fatigue was a separate 
entity from anything else that he suffered from, but admitted 
that he had not been diagnosed with chronic fatigue as a 
manifestation of his service-connected depression.  He 
indicated that his chronic fatigue did not start until a 
couple of years after he got back from the Persian Gulf and 
that he did not seek treatment within one year of discharge 
from service.  But he believed that his chronic fatigue might 
be associated with undiagnosed illness and/or Persian Gulf 
syndrome, so he was seeking service connection on either a 
direct basis or an undiagnosed illness basis.  The veteran 
was taking medications for depression and for mood swings but 
nothing for chronic fatigue.  He added that he was a totally 
different person as he was tired all the time, could fall 
asleep driving a car or in the middle of the day.  He added 
that he almost lost his job because he was going out to his 
car during the afternoon and taking a nap.  The veteran 
stated that he had no respiratory conditions when he joined 
the military.  After coming back from the Persian Gulf, he 
started having problems with allergies and asthma, noting 
that even X-rays showed nodules on his lungs that the doctors 
said he had prior to the military due to possible 
histoplasmosis.  It had gotten worse to the point where he 
had been given inhalers to use on an as needed basis.  He 
described the symptoms as shortness of breath and lack of 
stamina.  He used to be an avid sports fanatic but had to 
give it up due to his knees and respiratory problems.  After 
his discharge from the Air Force, the veteran went to a 
family doctor, who gave him inhalers, that is, bronchial 
dilators for mild asthma and allergies.  He felt that the 
breathing problems he had in service with acute bronchitis 
are related to his current respiratory problems.  The veteran 
testified that about 18 months ago he was hospitalized a 
couple of days for trying to commit suicide.  He indicated he 
was on medication for depression, which keeps him going day 
to day; at times it just barely keeps him going.  He admitted 
that suicide crossed his mind quite often and that he was no 
longer the same guy his wife had married.  Now, he does not 
get out and do things, instead he secludes himself.  He does 
not have people over.  He currently takes Depakote and 
lithium before he goes to bed.  His psychiatrist in 
Cincinnati told him that he would be on medication for the 
rest of his life.  If he does not take the medication, he has 
a very short fuse.  The veteran indicated that it was getting 
worse and that he needed to go back and see a psychiatrist 
and maybe get some more counseling.  He talked about what 
lead to his psychiatric hospitalization in April 2000 and 
indicated that he started going to counseling because his 
boss told him that he would lose his job if he did not get 
his act together.  The veteran had been missing work, was not 
coming in on time, and was going home early.  He tended to 
isolate himself.  The veteran testified that he could not 
sleep; only sleeping about three hours a night.  Since 
retiring from the military, he has had no sleep studies done.  
He indicated that he could come home in the middle day and 
fall asleep.  When he gets into bed, his mind races.  The 
veteran stated that he was in a vicious cycle between the 
insomnia, depression, fatigue, and pain, adding that the 
doctors treat you for one thing and the medication makes you 
unable to sleep.  He didn't know whether his insomnia was 
related to his depression.  The veteran's representative 
asked that he be reexamined.

At a January 2003 VA chronic fatigue syndrome examination, 
the veteran reported daily fatigue since participating in the 
Persian Gulf War.  The March 1995 Gulf War syndrome 
evaluation reflected complaints of chronic fatigue and 
irritability, however, no discrete medical or physical cause 
was found.  A suggestion was made that it might be due to 
psychological factors.  The veteran reported fatigue for 
twenty-four hours or longer after exercise.  As recently as 
1998, the medical records reflected that the veteran had been 
participating in aggressive physical exercise, including 
biathlons and bicycling 110 to 120 miles per week for 
training purposes.  He specifically did not report any 
incapacitating episodes.  He was not on any treatment or 
medication for chronic fatigue.  On examination, the veteran 
was well nourished and in no acute distress.  Physical 
examination was within normal limits.  The diagnosis was 43-
year-old male with non-specific fatigue.  The examiner added 
that it was more likely than not that the veteran's 
subjective reports of fatigue were secondary to loss of 
interest in recreational activities and anhedonia 
characteristic of his chronic depressive disorder. 

A January 2003 VA respiratory examination report revealed 
that a March 1995 sleep study was normal.  A second sleep 
study done in April 1997 was also normal and suggested that 
the veteran's insomnia might be related to psychiatric 
conditions.  May 1988 PFTs were normal and a November 1999 
chest X-ray showed some old calcified granulomatous disease, 
but no acute changes.  Physical examination was within normal 
limits.  The diagnosis was 43-year-old male with no primary 
pulmonary abnormality.  Specifically, there was no current 
evidence for obstructive sleep apnea or asthma.  The examiner 
opined that it was more likely than not that the veteran's 
chronic fatigue and poor sleep were the same conditions he 
described during military service.  However, it was also more 
likely than not, in the opinion of the examiner, that they 
were related to psychological difficulties possibly 
depression and mood disorder.  

At a January 2003 VA mental disorders examination, the 
veteran reported to he had not had any inpatient treatment 
since November 1999.  However, the examiner noted that there 
was a psychiatric admission in April 2000.  The veteran did 
recall that it occurred but had difficulty recalling certain 
aspects of that admission in general.  He is prescribed mood 
stabilizers and currently took Depakote and lithium.  At 
times, the medications keep him on a more even keel and more 
rational.  The veteran stated that without them he was 
irritable.  The veteran indicated that he has not had any 
comments made to him that were concerns about his performance 
at work.  Although he applied to move up, two other 
applicants with more experience and training were chosen for 
the jobs.  The veteran reported that he was a fuel specialist 
in the military.  He felt that his sleep habits changed in 
the Persian Gulf due to the demanding work schedule.  The 
veteran denied depression prior to entering Desert Storm, but 
did say that he was "high strung."  He stated that he was 
tired of being depressed and wanted to see good things in his 
life.  An average day was described as awakening at 5:30 AM, 
preparing for work, and talking with his son before leaving 
for work by 8 AM.  His work schedule is very hectic and he 
often skips lunch.  He leaves work anywhere from 5 PM to 9 
PM; goes home, eats and watches television, and occasionally 
does things around the house.  The veteran retires for the 
night between 9 and 11 PM and then he is back up around 
midnight because he typically cannot fall asleep.  With 
medications, he has had some variability in his mood but no 
big ups or downs.  The veteran reported that he had not lost 
any time from work in the past year for physical or mental 
difficulties.  He does not see a psychiatrist and receives 
his medications from his family physician.  He denied 
delusions, obsessional thinking or hallucinations.  The 
veteran was able to maintain his own activities of daily 
living.  He was experiencing increasing anxiety symptoms and 
stated that crowds were bothersome than that he felt 
uncomfortable but it had not reach the point of increased 
heart rate, shortness of breath, etc.  The veteran could 
simply walk away from the area to alleviate the symptoms.  He 
described his mood as "kinda bummed out" about life in 
general.  On average, he sleeps 2 1/2 to 3 hours nightly 
because his mind races.  Once his wife goes to sleep, he goes 
downstairs to watch television until 3 AM or later.  If he 
does not have to go work, he could lay in bed all day.  

The veteran further noted that because of his knees, he can 
no longer the ride his bike to help alleviate his depression 
because of knee pain.  His appetite was good at present but 
varied when depressed.  He described his energy level as none 
for the last two months and his concentration is very 
distracted.  For enjoyment, he watches his son wrestle.  The 
veteran denied difficulty with impulse control such as 
spending sprees or affairs.  He denied societal and homicidal 
ideation and intent.  When asked whether things were better 
for him, he stated that he did not know.  The veteran 
experienced manic episodes about every two weeks of increased 
energy, feeling very happy, being more talkative, and 
experiencing racing thoughts.  He denied hyper-religiosity or 
hyper-sexuality and psychotic features.  The veteran stated 
that these episodes would last twenty-four hours and then he 
experienced more episodes of depression.  On examination, the 
veteran was pleasant and well kept.  He was oriented to 
person, place and time.  His eye contact was good.  His 
memory was 3 of 3 immediately, 2 of 3 after 5 minutes.  The 
veteran recalled the remaining one with only one hint.  His 
long-term memory was intact.  His speech was of normal 
cadence and volume.  His thoughts were goal directed.  He was 
able to do simple and two-step calculations without 
difficulty.  He was able to spell "world" forward and 
backwards without difficulty.  His affect was bright.  His 
motor movements were normal.  Judgment and insight were 
intact.  The impression included bipolar disorder, Type II; 
alcohol abuse in remission; attention deficit hyperactivity 
disorder per psychiatric testing.  His GAF score was 
currently 70 to 75.  The examiner added that the veteran's 
symptomatology would have a mild to moderate impact on his 
level of social and occupational functioning.  The examiner 
noted that the veteran was able to complete his typical work 
schedule and described in general performing rather well at 
his occupation; however, the veteran had difficulty with his 
mood, both depression and hypomania, as well as difficultly 
obtaining consistent sleep, which could be expected to impact 
on his ability to concentrate adequately.  The veteran 
described a sleep pattern that is often seen in those who 
suffer from bipolar disorder and is seen as a residual 
symptom even where there is a relative remission from other 
classic symptomatology.

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2002); see also 66 Fed. Reg. 56,614-15 (Oct. 3, 
2001) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2002)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia from August 1990 to 
August 1993, making him a Persian Gulf veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Based upon the evidence of record, the Board finds 
entitlement to service connection for a respiratory disorder 
is not warranted.  The veteran has no current medical 
diagnosis of a respiratory disorder, to include asthma, 
reactive airway disease, obstructive pulmonary disease or 
granulomatous disease.  The veteran testified that he was 
treated for bronchitis during his 20 years in the service.  
The October 1998 VA examiner indicated that a spirometry was 
performed and that it was essentially normal with negative 
results post bronchodilator.  The November 1999 VA 
respiratory examiner noted that PFTs showed no evidence of 
airway obstruction or restriction, even though the veteran 
had a borderline response to bronchodilators and positive 
histamine bronchoprovocation tests.  Chest X-rays revealed 
some old calcified granulomatous disease, but no acute 
changes.  The diagnosis was asthma by history, probably 
exercise and allergen induced.  There were no signs of any 
structural change to the lungs or of any active disease.  The 
January 2003 VA respiratory examiner found no current 
objective evidence of asthma.  The diagnosis was 43-year-old 
male with no primary pulmonary abnormality.  Thus, the 
veteran fails to satisfy the first element of a claim, that 
is, a current disability, and his claim for service 
connection for a respiratory disorder fails.  Even assuming 
that the veteran has such a disorder, there is no competent 
medical evidence linking such a disorder to service.  

Similarly, the Board finds entitlement to service connection 
for a disability manifested by chronic fatigue, to include as 
due to an undiagnosed illness, is not warranted.  The veteran 
has no current medical diagnosis of any disability manifested 
by chronic fatigue, to include as due to an undiagnosed 
illness.  The veteran has not been diagnosed with chronic 
fatigue syndrome.  Chronic fatigue alone is a symptom, not a 
diagnosed disorder.  Thus, for this condition, the veteran 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claim for service connection for 
chronic fatigue fails.  See Boyer, 210 F.3d at 1353.

In regard to the veteran's claim for service connection for 
an undiagnosed illness manifested by chronic fatigue, the 
veteran reported at various times that that symptom began 
soon after his Persian Gulf service.

The record does not contain objective evidence that the 
veteran suffers from a separate and distinct disability 
manifested by fatigue on a chronic or recurrent basis; that 
is, the record does not contain either "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, or other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. § 
3.317(a)(2).  Further, the evidence does not demonstrate that 
the reported fatigue-like symptoms have manifested to a 
degree of 10 percent or more after service separation.  38 
C.F.R. 
§ 3.317(a)(1)(i).  The veteran did not complain of fatigue at 
an October 1998 VA general medical examination.  The January 
2003 VA examiners opined that the veteran's fatigue was 
associated with his psychiatric disorder.  

At most, the veteran's chronic fatigue has been associated 
with a known clinical diagnosis (depression/bipolar 
disorder), for which the veteran is already service 
connected.  38 C.F.R. § 3.317(a)(1)(ii).  Service connection 
for a separate disorder manifested by chronic fatigue is not 
warranted on a direct basis because there is no competent 
medical evidence showing that he currently has a separate and 
distinct disability manifested by fatigue linked to service.  
There is no objective medical evidence of complaints of, or 
treatment for, a disorder manifested by fatigue in the 
service medical records.  Although the January 2003 VA 
examiners reported that the veteran's fatigue was a symptom 
of the veteran's psychiatric disorder, they did not opine 
that it was a separate and distinct disorder related to 
service, as opposed to a symptom of an already service-
connected disorder.  There is no objective medical evidence 
of treatment for a separate and distinct disorder manifested 
by fatigue.  

The only evidence the veteran has submitted that supports his 
service-connection claims are his own statements and those of 
his representative.  They, as lay persons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's and his 
representative's statements do not establish the required 
evidence needed, and the service-connection claims must be 
denied.

As the preponderance of the evidence is against the veteran's 
service-connection claims, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).

B.  Increased Rating for Major Depression

The veteran contends that the initial disability rating 
assigned for his psychiatric disorder should be increased to 
reflect more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2002).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2002).

Except for a two-day hospitalization in April 2000, the 
veteran's psychiatric disorder has been consistently 
described as mild to moderate and GAF scores no lower than 
70.  That hospitalization appeared to be precipitated by the 
fact that the veteran had no more Zoloft left.  A score of 61 
to 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994).  

A 30 percent rating is not warranted as the medical evidence 
overall does not show the criteria for a rating in excess of 
10 percent.  That is, there is no objective medical evidence 
of impairment due to such symptoms as suspiciousness, panic 
attacks (weekly or less often), and mild memory loss (such as 
forgetting names, directions, and recent events).  On 
examination in January 2003, the veteran was alert, 
cooperative, and well kept.  He was oriented to person, place 
and time.  His eye contact was good.  His long-term memory 
was intact.  His speech was of normal cadence and volume.  
His thoughts were goal directed.  His affect was bright.  His 
motor movements were normal.  Judgment and insight were 
intact.  He was clearly able to take care of himself quite 
well.  The impression included bipolar disorder, Type II; 
alcohol abuse in remission; attention deficit hyperactivity 
disorder per psychiatric testing.  The examiner added that 
the veteran's symptomatology would have a mild to moderate 
impact on his level of social and occupational functioning.  
The January 2003 examiner noted that the veteran was able to 
complete his typical work schedule and described in general 
performing rather well at his occupation.  The veteran has 
been married to the same woman for over twenty years.  
Similar findings were noted on examination in 1998 and 1999.  
As such, the evidence when considered in its totality does 
not present a picture of impairment for a 30 percent rating 
as contemplated by the rating criteria.  There is no evidence 
that the veteran's psychiatric disability has been more 
severe than the extent of disability contemplated in a 10 
percent evaluation for any extended period of time during 
this initial evaluation.  Fenderson, 12 Vet. App. 119.  
Consequently, the Board finds an initial 10 percent rating, 
and no more, is warranted.  See 38 C.F.R. §4.130, Diagnostic 
Code 9434 (2002).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected psychiatric 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected psychiatric disability, as to 
render impractical the application of the regular schedular 
standards.  The Board observes that the veteran was 
hospitalized for two days in April 2000 for suicidal 
ideation; otherwise his psychiatric symptoms have remained 
mild.  This was the veteran's only psychiatric 
hospitalization.  On examination in January 2003, the veteran 
reported that he had not lost any time from work in the past 
year for physical or mental difficulties.  As such, the Board 
finds that the affect of the veteran's psychiatric disorder 
on employability is already encompassed by the assigned 
rating.  In light of the foregoing, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.

As the criteria for an evaluation in excess of 10 percent 
have not been met at any point during the pendency of this 
appeal, there is no basis for the assignment of "staged" 
ratings under Fenderson.  The regular schedular standards and 
the 10 percent rating currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
psychiatric disability.  As the preponderance of the evidence 
is against an initial rating in excess of 10 percent, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-56 
(1990).




ORDER

Service connection for chronic fatigue is denied.

Service connection for a respiratory disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
major depression is denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board's remand of January 2002 directed that the veteran 
should be re-examined to determine the severity of his 
service-connected bilateral knee disorders, insomnia and 
Seborrheic dermatitis.  The orthopedic examiner was to 
specify any anatomical damage, and describe any functional 
loss, including the inability to perform normal working 
movements with normal excursion, strength, speed, 
coordination, and endurance.  The examiner was also to 
specify any functional loss due to pain or weakness, if 
possible measured in degrees of limitation of motion, and 
document all objective evidence of those symptoms.  In 
addition, the examiner was to provide an opinion as to the 
degree of any functional loss likely to result from a flare-
up of symptoms or on extended use.  The examiner was to 
document, to the extent possible, the frequency and duration 
of exacerbations of symptoms and to also determine whether 
the veteran's left and right knee disabilities exhibit 
weakened movement, excess fatigability, or incoordination; 
and, if feasible, these determinations should be expressed in 
terms of the degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-8 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).  The examiner was also to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups.  Moreover, the Board noted that the 
earlier examination reports did not adequately evaluate the 
veteran's service-connected insomnia and skin disorders.  In 
particular, the sleep disorder examiner was to discuss 
whether the veteran's service-connected insomnia is 
manifested by persistent day-time hypersomnolence or required 
the use of a breathing assistance device and the skin 
examination was to be scheduled when the veteran's skin 
disorder is in an active phase.  See Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 2 Vet. App. 405 (1994).  
The skin examiner was to provide a discussion of the history 
of the disorder, including the frequency and extent of any 
outbreaks, and to determine whether, and to what extent, the 
veteran's skin disorder is manifested by exfoliation, 
exudation, itching, lesions, disfigurement, crusting, or 
systemic or nervous manifestations.  Finally, the RO was to 
ensure that all the notification and development action 
required by the VCAA was completed. 

While this case was in remand status, the veteran underwent 
several examinations in January 2003.  Although the 
orthopedic examiner did provide range of motion in degrees, 
he did not make the determinations or provide the opinions 
requested by the Board's January 2002 remand instructions.  
Similarly, the sleep disorder examiner did not discuss 
whether the veteran's service-connected insomnia is 
manifested by persistent day-time hypersomnolence, even 
though he indicated that the veteran did not use a CPAP 
machine.  Finally, the skin examiner indicated that the 
veteran's skin disorder was inactive and did not make the 
determinations requested in the remand instructions.  
Therefore, under the holding in Stegall, this case must be 
again remanded so that the requested medical information may 
be obtained.

In the present case, the Board also finds that VA's redefined 
duties to assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the duty to assist provisions 
contained in the VCAA.  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  Both 
in testimony and statements, the veteran has indicated that 
he has been treated by private health care providers.  In 
compliance with the January 2002 Board remand, the RO asked 
the veteran to identify and to sign releases to obtain 
records from health care providers who had treated him for 
his service-connected bilateral knee, sleep and skin 
disorders.  The veteran did not respond.  The veteran has 
supplied some records from Drs. Kim, McCullough and Anderson 
and from the Freiberg Orthopaedic Group.  It is unclear 
whether the veteran has been treated by VA.  The duty to 
assist includes obtaining pertinent non-VA and VA treatment 
records.  The Board feels that another attempt should be made 
by the RO to obtain any missing treatment records.  The RO 
should ask the veteran again to identify and sign releases 
for health care providers that have treated him for his 
service-connected knee, sleep and skin disorders since 
October 1997 and should obtain missing non-VA and recent VA 
treatment records.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood, 1 Vet. App. at 
190.

The Board observes that VA examiners have noted that the 
veteran has surgical scarring on both knees; however, the RO 
did not address whether separate ratings for surgical scars 
are warranted under Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Moreover, the Board observes that the rating 
criteria pertaining to skin disorders, to include scars and 
dermatitis, were recently amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
Consequently, the veteran should be afforded VA orthopedic, 
sleep disorder and skin examinations to consider the old and 
new skin rating criteria.  The RO also failed to indicate 
whether "staged" ratings would be warranted for the 
veteran's knee, sleep and skin disorders under Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the appeal arises from 
an initial rating decision which established service 
connection and assigned the initial disability ratings, it is 
not the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Finally, the Board 
notes that, when rating the veteran's bilateral knee 
disabilities, the RO did not consider several potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a (2002).  
On remand, the RO should consider all likely diagnostic codes 
for the veteran's knee disabilities. 

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with Stegall and the notice and duty to 
assist provisions of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
bilateral knee, sleep and skin disorders 
since October 1997 to the present.  The 
RO should attempt to obtain records from 
each health care provider he identifies 
and indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from Dr. Kim and 
the Freiberg Orthopaedic Group and recent 
records from the Cincinnati, Ohio VA 
Medical Center.  If records are 
unavailable, please have the provider so 
indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded sleep disorder, 
orthopedic, and skin examinations to 
determine the nature and extent of the 
veteran's service-connected insomnia and 
bilateral knee and skin disabilities.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination(s), and their reports should 
so indicate.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
an orthopedist, other than one who has 
already examined him, to determine the 
nature and extent of his bilateral knee 
disorders, including arthritis.  If range 
of motion studies demonstrate any 
limitation of motion, the examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also determine 
whether the veteran's left and right knee 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected knee disabilities and indicate 
whether there is evidence of recurrent 
subluxation or lateral instability or 
dislocated cartilage with frequent 
episodes of "locking," pain and 
effusion into the joint.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

Second, the skin examination should be 
scheduled when the veteran's Seborrheic 
dermatitis disorder is in an active 
phase.  See Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  The skin examiner should 
provide a history of the skin disorder, 
including the frequency and extent of any 
outbreaks, and discuss any and all 
manifestations of the veteran's 
Seborrheic dermatitis.  Specifically, the 
examiner is to determine whether, and to 
what extent, the disorder is manifested 
by exfoliation, exudation, itching, 
lesions, disfigurement, crusting, or 
systemic or nervous manifestations.  The 
examiner is to give the percent of 
exposed areas of the entire body 
affected, and whether systemic therapy 
such as corticosteroids or other immuno-
suppressive drugs were required during 
the past 12-month period: (1) constantly 
or near constantly, (2) for a total of 
six weeks or more, but not constantly, or 
(3) for a total duration of less than six 
weeks; or whether no more than topical 
therapy was required during the past 12-
month period.

With regard to the veteran's Seborrheic 
dermatitis, the skin examiner should also 
discuss whether there is disfigurement of 
the head, face or neck which is 
characterized by visible or palpable 
tissue loss and either gross distortion 
or asymmetry of one or more features or 
paired set of features (nose, chin, 
forehead), eyes (including eyelids), ears 
(auricles), cheeks, lips, or has one or 
more characteristics of disfigurement.  
The 8 characteristics of disfigurement 
are: scar 5 or more inches (13 or more 
cm.) in length; scar at least 1/4-inch (0.6 
cm.) wide at widest part; surface contour 
of scar elevated or depressed on 
palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in 
an area exceeding 6 square inches (39 sq. 
cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
underlying soft tissue missing in an area 
exceeding 6 square inches (39 sq. cm.); 
skin indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  

The skin examiner should expressly give 
the extent of the surgical scarring on 
each knee in square inches or square 
centimeters, should indicate whether the 
veteran's surgical scarring is unstable 
(i.e., frequent loss of covering of skin 
over the scar), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scar limits the function of, or causes 
limited motion of, the affected part.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

Third, the sleep disorder examiner should 
determine the nature and extent of the 
veteran's service-connected insomnia.  
The examiner should discuss whether the 
veteran's service-connected insomnia is 
manifested by persistent day-time 
hypersomnolence or requires the use a 
breathing assistance device.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's increased rating claims, 
including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of the former and current skin rating 
criteria for the veteran's dermatitis and 
staged ratings for the veteran's 
insomnia, bilateral knee and skin 
disabilities under Fenderson, supra.  For 
the veteran's bilateral knee 
disabilities, the RO should also include 
consideration of all applicable 
diagnostic codes under 38 C.F.R. § 4.71a 
(2002), including Diagnostic Codes 5257 
and 5258, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2002), and separate 
ratings for surgical scarring under 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) with consideration of the former 
and current skin rating criteria.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



